 Case 8:13-cv-01818-CJC-JPR Document 119 Filed 11/19/18 Page 1 of 2 Page ID #:3164




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11

12                                               ) Case No.: SACV 13-01818-CJC-JPR
                                                 )
13                                               )
                                                 )
14                                               )
                                                 )
15                                               )
     In re QUALITY SYSTEMS, INC.                 ) ORDER APPROVING PLAN OF
16
     SECURITIES LITIGATION                       ) ALLOCATION
                                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
                                                 )
21                                               )
                                                 )
22

23
           This matter having come before the Court on November 19, 2018, on Lead
24
     Plaintiffs’ motion for approval of the Plan of Allocation of the Settlement proceeds in the
25
     above-captioned action; the Court having considered all papers filed and proceedings had
26
     herein and otherwise being fully informed of the matters hereto;
27

28


                                                 -1-
 Case 8:13-cv-01818-CJC-JPR Document 119 Filed 11/19/18 Page 2 of 2 Page ID #:3165




 1         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 2         (i)     This Order incorporates by reference the definitions in the Stipulation of
 3   Settlement dated July 16, 2018 (the “Stipulation”), and all capitalized terms used, but not
 4   defined herein, shall have the same meanings as set forth in the Stipulation.
 5         (ii)    Pursuant to and in full compliance with Rule 23 of the Federal Rules of Civil
 6   Procedure, this Court hereby finds and concludes that due and adequate notice was
 7   directed to all persons who are Class Members who could be identified with reasonable
 8   effort, advising them of the Plan of Allocation and of their right to object thereto, and a
 9   full and fair opportunity was accorded to all persons and entities who are Class Members
10   to be heard with respect to the Plan of Allocation.
11         (iii)   The Court hereby finds and concludes that the formula for the calculation of
12   the claims of Authorized Claimants, which is set forth in the Notice of (I) Pendency of
13   Class Action and Proposed Settlement; (II) Settlement Hearing; and (III) Motion for
14   Attorneys’ Fees and Expenses (the “Notice”) sent to Class Members, provides a fair and
15   reasonable basis upon which to allocate the proceeds of the Net Settlement Fund
16   established by the Stipulation among eligible Class Members, with due consideration
17   having been given to administrative convenience and necessity.
18         (iv)    The Court hereby finds and concludes that the Plan of Allocation, as set
19   forth in the Notice, is, in all respects, fair and reasonable, and the Court hereby approves
20   the Plan of Allocation.
21

22         IT IS SO ORDERED.
23

24

25         DATED:        November 19, 2018
26                                                 __________________________________
27                                                         CORMAC J. CARNEY
28                                                 UNITED STATES DISTRICT JUDGE

                                                  -2-
